11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jared Mackensie Monroe,                       * From the 42nd District Court
                                                of Taylor County
                                                Trial Court No. 25931A.

Vs. No. 11-16-00264-CR                        * August 31, 2018

The State of Texas,                           * Memorandum Opinion by Simmons, F.J.
                                                (Panel consists of: Bailey, J.;
                                                Simmons, F.J., sitting by assignment;
                                                and Wright, S.C.J., sitting
                                                by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.